In this proceeding W.L. Sanders and Della Sanders, by their attorney, have presented to this court a petition alleging that they are unlawfully imprisoned in the county jail of Tulsa county by R.B. Sanford, *Page 16 
sheriff of said county, and that they are so held under a commitment wherein petitioners are charged with the crime of conjoint robbery with firearms. Petitioners aver that they are not guilty of the crime of conjoint robbery as charged, and that the proof of their guilt of said crime is not evident, nor the presumption thereof great. Attached to said petition is a duly certified transcript of the evidence taken on the preliminary examination and on application for bail in the district court of Tulsa county. Following the hearing on the 8th of March, 1928, and upon a consideration of the testimony, it was adjudged that petitioners are entitled to be admitted to bail, and it was ordered that said petitioners be admitted to bail in the sum of $20,000, bond to be conditioned as required by law. Said bond to be approved by the court clerk of Tulsa county, and upon the approval he shall notify the sheriff of Tulsa county, who thereupon shall discharge said petitioners from custody.